DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   LYNN SHAILER SMITH a/k/a LYNN SMITH and ROBERT JOHN
                SMITH a/k/a ROBERT SMITH,
                        Appellants,

                                    v.

              BANK OF AMERICA, NATIONAL ASSOCIATION,
                             Appellee.

                              No. 4D18-1101

                          [December 6, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
062011CA007372.

    Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale,
for appellants.

  Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A.,
Tampa; and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.